                   ____________________

                 No. 3:18‐CV‐866‐CWR‐FKB

ALYSSON MILLS,
                                                    Plaintiff,

                             v.

BUTLER SNOW LLP, ET AL.,
                                                  Defendants.
                   ____________________

                          ORDER
                   ____________________

   Before CARLTON W. REEVES, District Judge.
Defendants Butler Snow LLP, Butler Snow Advisory Services
LLC, and Matt Thornton have moved to send this case to ar‐
bitration. For the reasons that follow, the motion is denied.
            I. Factual and Procedural History
From at least 2010 until April 2018, Lamar Adams operated
timber investment companies called Madison Timber Com‐
pany LLC and Madison Timber Properties LLC. He told in‐
vestors they were purchasing shares of timber tracts that
would be harvested and sold to lumber mills at a significant
profit. The demand for lumber was so great, he said, he could
guarantee investors a fixed rate of return in excess of 10%. In‐
vestors believed him. They collectively gave him hundreds of
millions of dollars.
Adams was lying. He had, with the help of others, faked eve‐
rything about the scheme. There were no timber deeds, tracts
of land, or lumber mills. He was actually using new investors’
money to pay old investors—a classic Ponzi scheme. It
worked as long as Adams and his associates could continue
to bring in new money.
The scheme collapsed in April 2018. Adams turned himself in
to the United States Attorney’s Office in Jackson, Mississippi
and quickly pleaded guilty to wire fraud. He is now serving
a 19.5‐year sentence in federal prison. The sentence reflects
the significance of the fraud; the criminal proceeding estab‐
lished that Adams’ victims lost approximately $85 million.
When the Ponzi scheme collapsed, the U.S. Securities and Ex‐
change Commission asked this Court to appoint a receiver to
take charge of Adams’ companies and provide some measure
of financial relief to his victims. The Court appointed Alysson
Mills to be that receiver. To date, she has sold Adams’ assets,
negotiated settlements with Adams’ enablers, and filed law‐
suits against persons and entities that contributed to the
fraud.
This is one of those lawsuits.
In this action, the receiver alleges that the Butler Snow and
Baker Donelson law firms aided and abetted Adams in




                                 2
carrying out the Ponzi scheme.1 These firms “lent their influ‐
ence, their professional expertise, and even their clients to Ad‐
ams,” the complaint alleges. “They made a fraudulent enter‐
prise a fraternity. Defendants contributed to the success of the
Madison Timber Ponzi scheme, and therefore to the debts of
the Receivership Estate to investors. By this complaint the Re‐
ceiver seeks to hold Defendants accountable.”
What follows will focus on the receiver’s allegations against
Butler Snow and its affiliates. These allegations are disputed,
but must be taken as true at this stage of the case.
In 2009, Adams hired Butler Snow to draft a private place‐
ment memorandum (PPM) for Madison Timber Fund LLC.
The PPM explained to potential investors that Adams used
his “network of contacts cultivated over 20 years” to broker
deals between landowners and “various timber mills.” It
claimed that Adams had a “competitive advantage” and
“highly competitive pricing strategy.” The PPM also warned
investors that timber prices “experience significant variation
and have been historically volatile,” and cautioned that suc‐
cess would be “substantially dependent” on Adams.
It is not clear whether Butler Snow knew in 2009 that Adams
was running a Ponzi scheme. The firm did know, however,
that people who helped Adams might need to register as a
broker. That year, according to a note in the firm’s Madison
Timber file, senior partner Don Cannada researched Missis‐
sippi law to learn the various penalties one could face for

1  Butler Snow and Baker Donelson are law firms in the southeastern
United States. Butler Snow is registered in Delaware but headquartered in
Mississippi. Baker Donelson is incorporated in Tennessee and has a satel‐
lite office in Mississippi.



                                   3
profiting as an unlicensed real estate broker. See Miss. Code
Ann. § 73‐35‐31. He observed that the law set forth a “very
broad definition of what a broker is.” He somehow concluded
that Mississippi law “[s]ays you can’t pay an unlicensed bro‐
ker, but doesn’t provide any penalty if you do so.”
The PPM did not attract any formal investors. It succeeded in
a different way. In lieu of buying into the fund, receptive in‐
vestors simply entered into “joint ventures” with Madison
Timber. The scheme otherwise worked the same—$100,000
and $200,000 investments came in, while “consistent, uniform
returns of 12% to 14%” went out. The fraudulent enterprise
continued to grow.
The next phase of Butler Snow’s work with Adams kicked off
in 2012. That year, Adams hired Butler Snow’s new subsidi‐
ary, Butler Snow Advisory Services, to expand his “business”
and raise $30–50 million. The complaint says that Matt
Thornton, the CEO of Butler Snow Advisory Services,
“alerted Don Cannada and Barry Cannada, a senior partner
and the Vice Chair of Butler Snow, respectively, to the pro‐
spects of this new business.” Meetings were held; contracts
were negotiated.
The parties ultimately agreed that Butler Snow Advisory Ser‐
vices would pitch Adams’ timber investments to wealthy peo‐
ple and institutions. In exchange, Adams would pay Butler
Snow Advisory Services a $3,500 monthly retainer, commis‐
sions for each completed transaction, a fund success fee (com‐
prised of half of the fund’s management fees and a quarter of
the fund’s carried interest), expenses, and an administrative
fee.




                              4
The legal side of Butler Snow began to update the PPM while
the “strategic advisors” at Butler Snow Advisory Services
went to work. The advisors made a list of more than 30 poten‐
tial investors and refined their pitch. Their emails reveal a
simple strategy: they knew that Adams had “a seemingly in‐
satiable appetite for cash,” and they would find investors to
give him that cash—profiting from the ensuing commissions
and fees—until Adams “says ‘uncle.’”
The receiver has some of Butler Snow Advisory Services’ sales
pitches. They are illuminating.
Thornton told one potential mark that he could not share spe‐
cific information about the timber mills because Adams “has
an extremely stringent NDA with his mill partners.” But that
was a lie. There were no NDAs with mill partners; there were
no mill partners at all. Thornton also engaged in obfuscation.
He told another mark that Adams had “been vetted by several
$1.5 billion family office(s) in Texas, encompassing a 75+ day
due diligence period [and] as you would imagine, Lamar
passed with flying colors!” That conveniently omitted that the
billion‐dollar family offices had declined to invest with Ad‐
ams.
Thornton kept the legal side of Butler Snow apprised of his
progress. The complaint says he “often” copied Barry Can‐
nada on emails. Thornton also sent emails pressuring Butler
Snow lawyers to work faster on Adams’ legal needs. The law‐
yers did so and finished the updated PPM in 2013. As de‐
scribed earlier, investors continued to sign up through joint
ventures instead of the fund. Butler Snow Advisory Services
still received its commissions. Neither Thornton nor Butler
Snow ever registered with the S.E.C.



                              5
According to the complaint, Butler Snow’s lawyers and sales‐
men “recklessly ignored numerous red flags.” They didn’t
call a landowner or check a title. They didn’t call a mill. They
told potential marks that in the event of a default, the investor
could “simply file the [timber] deed,” but never questioned
why investors were told not to record the deed at the outset
of the investment. The professionals at Butler Snow also ig‐
nored the red flag of the return: Adams promised “a con‐
sistent, uniform return of 12% to 14%,” a rate of return una‐
vailable in the broader market and at odds with the PPM’s
express warning that timber prices were volatile.
No one acted on these glaring red flags. Adams got new in‐
vestors to pay off the old investors, the salesmen at Butler
Snow Advisory Services got their commissions, and the law‐
yers at Butler Snow were paid for their legal work.
Adams and Butler Snow Advisory Services parted ways in
December 2013. By then, Adams had realized that he could
make more money if he hired one of Butler Snow Advisory
Services’ key salesmen, Mike Billings, without the framework
and fees of the Advisory Services itself. So Adams directly
hired Billings to help him defraud investors.2 Adams also
turned to the lawyers at Butler Snow for “regulatory” and
“compliance” help with a real estate development company
he was setting up.3



2The receiver’s claims against Billings were resolved in Cause No. 3:18‐
CV‐679.
3The receiver’s interest in that real estate development company is being
adjudicated in Cause No. 3:18‐CV‐252.



                                   6
The complaint says that by spring 2018, Butler Snow found
itself in an unusual position. The firm was still sending in‐
voices to Adams—even after he turned himself in to the
United States Attorney’s Office. The firm simultaneously
“purported to represent investors in their demands of Madi‐
son Timber,” the receiver alleges. And the firm “purported to
represent Billings—whose interests clearly were adverse to
investors,” according to the complaint.
The receiver filed this action in December 2018. She claims
that Butler Snow, Butler Snow Advisory Services, and
Thornton are liable to the receivership estate for civil conspir‐
acy, aiding and abetting, negligence, gross negligence, and
recklessness. She alleges that Butler Snow Advisory Services
and Thornton violated Mississippi’s fraudulent transfer act
and Mississippi’s prohibition on organized fraud enterprises
(civil RICO). She adds that the Butler Snow law firm is liable
to the estate for legal malpractice, negligent retention, and
negligent supervision. The receiver seeks monetary, declara‐
tory, and equitable relief.
Butler Snow, Butler Snow Advisory Services, and Thornton
subsequently moved to compel arbitration.
                     II. Legal Standards
Today’s motion requires an application of both federal and
state law. Federal law determines the procedure by which
federal courts consider motions to compel arbitration. State
law, which in this case is Mississippi law, governs whether
the parties actually agreed to arbitrate their dispute.




                               7
A.      Arbitration Law
The Federal Arbitration Act “makes written arbitration agree‐
ments valid, irrevocable, and enforceable, save upon such
grounds as exist at law or in equity for the revocation of a
contract.” Crawford Prof’l Drugs, Inc. v. CVS Caremark Corp.,
748 F.3d 249, 257 (5th Cir. 2014) (quotation marks and citation
omitted). In other words, “courts must place arbitration
agreements on an equal footing with other contracts, and en‐
force them according to their terms.” AT&T Mobility LLC v.
Concepcion, 563 U.S. 333, 339 (2011) (citations omitted). Like
any other contract, agreements to arbitrate may “be invali‐
dated by generally applicable contract defenses, such as
fraud, duress, or unconscionability.” Id. (quotation marks and
citations omitted).4
To determine whether a dispute belongs in arbitration, the
Court considers “(1) whether there is a valid agreement to ar‐
bitrate between the parties; and (2) whether the dispute in
question falls within the scope of that arbitration agreement.”
Carey v. 24 Hour Fitness, USA, Inc., 669 F.3d 202, 205 (5th Cir.
2012) (quotation marks and citation omitted). If the answers
to these questions are “yes,” the next question is “whether any
federal statute or policy renders the claims nonarbitrable.”
Will‐Drill Res., Inc. v. Samson Res. Co., 352 F.3d 211, 214 (5th
Cir. 2003) (quotation marks and citation omitted).
“The FAA . . . does not require parties to arbitrate when they
have not agreed to do so.” E.E.O.C. v. Waffle House, Inc., 534



4Mississippi courts approach arbitration agreements similarly. See Driver
Pipeline Co. v. Williams Transport, LLC, 104 So. 3d 845, 849 (Miss. 2012).



                                    8
U.S. 279, 293 (2002) (quotation marks and citation omitted).5
That is because arbitration “is a matter of consent, not coer‐
cion.” Id. at 294 (quotation marks and citation omitted).
        The FAA reflects a liberal federal policy favor‐
        ing arbitration. However, the federal policy fa‐
        voring arbitration does not apply to the deter‐
        mination of whether there is a valid agreement
        to arbitrate between the parties. Given the fun‐
        damental principle that arbitration is a matter of
        contract, to determine whether an agreement to
        arbitrate is valid, courts apply ordinary state‐
        law principles that govern the formation of con‐
        tracts.
Carey, 669 F.3d at 205 (quotation marks and citations omitted).
In this case, Mississippi contract law controls whether the par‐
ties agreed to arbitrate this dispute. See Crawford, 748 F.3d at
258.
B.      Mississippi Contract Law
In Mississippi, as elsewhere, “[t]he primary purpose of all
contract construction principles and methods is to determine
and record the intent of the contracting parties.” Royer Homes
of Miss., Inc. v. Chandeleur Homes, Inc., 857 So. 2d 748, 752
(Miss. 2003) (citation omitted). “A cardinal rule of construc‐
tion of a contract is to ascertain the mutual intentions of the




5 Mississippi’s highest court agrees that “a party cannot be required to
submit to arbitration any dispute which he has not agreed so to submit.”
Driver Pipeline, 104 So. 3d at 850 (quotation marks and citations omitted).



                                    9
parties.” Union Planters Bank, Nat’l Ass’n v. Rogers, 912 So. 2d
116, 120 (Miss. 2005) (citation omitted).
The analysis begins (and usually ends) with the plain lan‐
guage of the contract, since the words the parties selected “are
by far the best resource for ascertaining the intent and assign‐
ing meaning with fairness and accuracy.” Royer Homes, 857
So. 2d at 752 (citation omitted). The contract is read “as a
whole, so as to give effect to all of its clauses.” Id. (citation
omitted). “[I]f the contract is unclear or ambiguous, the court
should attempt to harmonize the provisions in accord with
the parties’ apparent intent.” Id. (quotation marks and citation
omitted). “An instrument that is clear, definite, explicit, har‐
monious in all its provisions, and is free from ambiguity will
be enforced.” Epperson v. SOUTHBank, 93 So. 3d 10, 16 (Miss.
2012) (quotation marks and citation omitted).
The Mississippi Supreme Court defines “ambiguity” as “a
susceptibility to two reasonable interpretations.” Dalton v.
Cellular S., Inc., 20 So. 3d 1227, 1232 (Miss. 2009) (quotation
marks and citations omitted).
       An “ambiguous” word or phrase is one capable
       of more than one meaning when viewed objec‐
       tively by a reasonably intelligent person who
       has examined the context of the entire inte‐
       grated agreement and who is cognizant of the
       customs, practices, usages and terminology as
       generally understood in the particular trade or
       business.
Id. (citation omitted). “[I]nternal conflict or uncertainty can
provide the necessary condition precedent to find




                               10
ambiguity.” Mississippi Farm Bureau Mut. Ins. Co. v. Walters,
908 So. 2d 765, 769 (Miss. 2005) (citation omitted).
In Dalton, the Mississippi Supreme Court looked at a business
contract with contradictory terms. “Clause 3.5 allows either
party to terminate at will,” the Court found, while “Clause 3.4
and the unnumbered paragraph following clause 3.5 allow
[the plaintiff] to terminate with cause under certain circum‐
stances.” 20 So. 3d at 1233. Because “reasonable minds could
reach different conclusions after reading the whole contract,
in discerning the intent of the parties, while giving effect to
each separate clause,” the contract was ambiguous. Id.
In these situations—i.e., where “the Court is unable to ascer‐
tain the meaning of the contract and the intent of the parties
within the four corners of the contract”—it must “apply the
canons of contract construction.” Epperson, 93 So. 3d at 17
(quotation marks and citation omitted). “Where the language
of an otherwise enforceable contract is subject to more than
one fair reading, the reading applied will be the one most fa‐
vorable to the non‐drafting party.” Id. (quotation marks and
citation omitted). “The reason for this rule is to protect the
party who did not choose the language from an unintended
or unfair result.” Mastrobuono v. Shearson Lehman Hutton, Inc.,
514 U.S. 52, 63 (1995).
                       III. Discussion
A.    The Contract
Among Adams’ various relationships with Butler Snow’s
lawyers and advisors, the parties have identified only one
contract. It is seven pages long.




                              11
The first three pages are on Butler Snow Advisory Services’
letterhead. These pages comprise the “Engagement Letter.”
Martin Willoughby signed the Engagement Letter on behalf
of Butler Snow Advisory Services on August 8, 2012. Lamar
Adams signed it four days later on behalf of Madison Timber
Company, Inc.
The final four pages are the “Standard Terms and Condi‐
tions.” They are referenced in and incorporated by the En‐
gagement Letter—so we know they belong with the Engage‐
ment Letter—but are not otherwise dated or signed.
The dilemma can be stated simply. In the Engagement Letter,
the parties agreed to the following:
       The state and federal courts in Mississippi shall
       have exclusive jurisdiction in relation to any
       claim, dispute or difference concerning this En‐
       gagement Contract and any matter arising from
       it. The parties hereto irrevocably waive any
       right they may have to object to any action being
       brought in that Court, to claim that the action
       has been brought to an inconvenient forum or
       to claim that that Court does not have jurisdic‐
       tion.
This is a typical forum selection clause.
In the Standard Terms, however, the parties agreed “to sub‐
mit their dispute to binding arbitration under the authority of
the Federal Arbitration Act. . . . [T]he parties hereby waive
trial in a court of law or by jury.”
The parties disagree as to which term applies to this case.




                              12
B.      The Textual Analysis
The main question is whether the above conflict renders the
contract ambiguous.
In the forum selection clause, the parties agreed to resolve
“any claim, dispute or difference” they might have in “the
state and federal courts in Mississippi.” The parties agreed
that those courts would have “exclusive jurisdiction” over
“any” such claims. All objections to that forum or jurisdiction
were explicitly waived. The arbitration provision, however,
directly contradicts the forum selection clause. It sends dis‐
putes “to binding arbitration” instead of “a court of law.”
It is not possible to reconcile the arbitration provision with the
forum selection clause. Reasonable minds cannot, after read‐
ing the entire contract, determine which of these clauses the
parties intended to control. “Both provisions are all‐inclusive,
both are mandatory, and neither admits the possibility of the
other.” Sharpe v. AmeriPlan Corp., 769 F.3d 909, 917 (5th Cir.
2014) (quotation marks and citation omitted). The competing
terms render this part of the contract ambiguous.6
The Butler Snow parties endeavor mightily to harmonize the
provisions. A close reading, they say, “leads to the inescapa‐
ble result that the forum selection clause is fully consistent
with the arbitration provision.” Their strongest argument is
that the parties intended to arbitrate their dispute and, subse‐
quently, have any arbitration award confirmed (or vacated)
in court.


6Where a conflict in the provisions exists, the Mississippi Supreme Court
has declined to enforce the arbitration agreement. See Driver Pipeline, 104
So. 3d at 849–50.



                                    13
The parties certainly could have written that in their contract.7
Different contracts have been interpreted in that way. E.g., id.
at 916 (harmonizing dispute resolution provision with arbi‐
tration provision as to one of the plaintiffs). But these parties
did not. The plain language of the contract contains no such
two‐step process.8
The Butler Snow parties then assert that “this very case”
proves that the contract needed both provisions, because “the
arbitration provision’s validity must be decided by some
court.” But that brings us back to the central problem. This
Court cannot adjudicate the validity of the arbitration provi‐
sion, because it cannot determine which provision the parties
intended to be dispositive.
The Butler Snow parties have not pointed to a single case
where an identical conflict was ordered to arbitration. The
closest case they identify—which they raised for the first time
in their reply brief—is Personal Security & Safety Systems Inc. v.
Motorola Inc., 297 F.3d 388 (5th Cir. 2002). In Motorola, though,
the parties’ forum selection clause was much narrower than
ours; it did not cover all “disputes” or all “claims.” Id. at 396.
And the Fifth Circuit has been careful to distinguish Motorola
when interpreting contracts with more expansive language.
See Sharpe, 769 F.3d at 917–18 (finding that the “expansive dis‐
pute resolution provisions” in three of the plaintiffs’ contracts

7 Butler Snow is undoubtedly a sophisticated law firm with many talented

attorneys.
8 Although the location of the terms is not controlling, a reader of the en‐
tire contract will observe that rather than dovetailing with one another,
the forum selection clause and the arbitration provision contradict each
other from distant and in fact distinct parts of the parties’ contract.



                                    14
“cannot be harmonized with the similarly expansive arbitra‐
tion provision”). After all, “different contractual language
should be read differently.” Id. at 919.
Because the forum selection clause and the arbitration provi‐
sion conflict, this part of the contract must be read favorably
to the non‐drafting party. See Miss. Transp. Com’n v. Ronald
Adams Contractor, Inc., 753 So. 2d 1077, 1085 (Miss. 2000). But‐
ler Snow Advisory Services drafted this contract. In this case,
therefore, the conflict in terms must be read favorably to the
receiver. See Mastrobuono, 514 U.S. at 63.
The receiver prefers to litigate in court rather than submit this
dispute to arbitration. Accordingly, the forum selection
clause, and not the arbitration provision, shall apply to the re‐
ceiver’s claims against the Butler Snow parties.
C.     Other Arguments
In the alternative, the receiver presents another textual argu‐
ment—that special terms control boilerplate provisions. See,
e.g., Travelers Prop. Cas. Co. of Am. v. Federated Rural Elec. Ins.
Exch., No. 3:08‐CV‐83‐DPJ‐JC, 2009 WL 2900027, at *3 (S.D.
Miss. Sept. 3, 2009) (“As a matter of general construction, spe‐
cial provisions supersede generic. Furthermore, Mississippi
law is clear that ‘special provisions inserted in a contract gov‐
ern over boilerplate provisions.’”).
The parties have also briefed whether the receiver has rejected
the arbitration clause and “whether any federal statute or pol‐
icy renders the claims nonarbitrable.” Will‐Drill, 352 F.3d at
214 (quotation marks and citation omitted). The receiver con‐
tends that if the contract is not ambiguous, either she or the
Court may reject the arbitration provision as inconsistent with
the purpose of a federal equity receivership. See Janvey v.


                                15
Alguire, No. 3:09‐CV‐0724‐N, 2014 WL 12654910, at *21–22
(N.D. Tex. July 30, 2014). The Butler Snow parties disagree.
Given the contract and the applicable law, the Court need not
reach either of these arguments today.
                      IV. Conclusion
The motion to compel arbitration is denied. The receiver’s
claims against the Butler Snow parties shall remain stayed
pending the movants’ interlocutory appeal.
   SO ORDERED, this the 12th day of September, 2019.
                                      s/ CARLTON W. REEVES
                                   United States District Judge




                             16
